                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,
                                                            Case No. 17-cr-20368
v.
                                                            HON. MARK A. GOLDSMITH
JIM TERRELL LATTNER,

            Defendant.
______________________________/

                          OPINION & ORDER
     DENYING DEFENDANT’S MOTION TO SUPPRESS EVIDENCE (Dkt. 24) AND
          DEFENDANT’S MOTION TO SUPPRESS STATEMNTS (Dkt. 26)

       This matter is before the Court on Defendant Jim Terrell Lattner’s motion to suppress

evidence (Dkt. 24) and motion to suppress statements (Dkt. 26). The Court held a series of

evidentiary hearings on June 22, 2018; July 9, 2018; August 6, 2018; and August 27, 2018.

Supplemental briefing followed. For the following reasons, both motions are denied.

                                       I. BACKGROUND

       A. The Shooting

       Around 7:25 on the morning of January 13, 2017, the Warren Police Department responded

to a shooting that occurred in front of a home on Berghway Trail. See 6/22/2018 Tr. at 55 (Dkt.

38). Upon arrival at the scene, officers observed that Julii Johnson, the girlfriend of Defendant

Jim Terrell Lattner, had been shot. See id. at 56. She died from her wounds that morning. Lattner

was ruled out as a suspect in the shooting within a few weeks. See id. at 92.

       Several officers quickly reported to the scene. Detective Daniel Bozek eventually became

officer-in-charge of the investigation, 7/9/2018 Tr. at 10 (Dkt. 39), with Sergeant Charles Rushton

acting as the co-officer-in-charge, 6/22/2018 Tr. at 55. Sergeant Christopher Livingston arrived

at the scene about thirty minutes after the shooting, before departing to the Warren Police
                                              1
Department station around 9:00 a.m. to prepare search warrant affidavits. Id. at 12-13. Also

present were Sergeant James Wolfe, Officer Raymond Henke, and K-9 Officer Adam Sinutko.

       Police began interviewing witnesses at the scene. Henke encountered Phyllis Brown, a

neighbor, on the front porch of her residence. 7/9/2018 Tr. at 8. According to Henke’s testimony,

Brown told him that she heard gunshots, and then immediately went to look out her rear window.

Id. at 10. She told him that she saw a man wearing a grey jacket with a hood running southbound,

away from the scene of the shooting. Id. at 10-11. The officers on site observed that Lattner was

wearing a jacket that was “very similar” to the description provided by Brown. 6/22/2018 Tr. at

64. A police dog track overseen by Officer Sinutko, based on the person that Brown saw running,

resulted in a track back towards the initial incident. 7/9/2018 Tr. at 30.1

       Wolfe also spoke to Brown around 9:30 a.m., nearly an hour after her initial conversation

with Henke. According to Wolfe, Brown described that she saw a man dressed in a “grey hooded

spring-type jacket” and who appeared to be around eighteen years old running southward. Id. at

81-82. Wolfe did not relay the information about the suspect’s age to the officers-in-charge,

believing that it was not “anything more than they had already had at the time.” Id. at 84.

       Having received Brown’s initial statement from Henke, the two officers-in-charge (Bozek

and Rushton) communicated with Livingston, who was already back at the police station to draft

search warrant affidavits. Livingston was told that Lattner’s jacket matched Brown’s description.

6/22/2018 Tr. at 20. Livingston then drafted a warrant to search a pickup truck in Lattner’s

driveway – the approximate location of the shooting. See Search Warrant, Ex. 2 to Def. Mot. to

Suppress Evidence (Dkt. 24-1). To support a finding of probable cause, Livingston averred that

Brown told officers she “saw a male subject wearing a grey hooded sweatshirt” running southward


1
 Two non-police witnesses testified regarding the dog track. Thelma Chavois testified that she
never saw the dog turn around and go back towards Lattner’s house, 7/9/2018 Tr. at 179, and Dawn
Brookins testified to the same, id. at 192.
                                               2
away from the incident, that “Lattner was wearing a grey jacket which matched the description

given by the witness Brown,” and that the dog tracked back towards the incident from the location

that Brown described seeing the man running. See Aff. for Search Warrant, Ex. 3 to Def. Mot. to

Suppress Evidence (Dkt. 24-1). The warrant for the truck was sworn out around 11:00 a.m.,

6/22/2018 Tr. at 38, and was received at the scene shortly after 12:00 p.m., id. at 94. Police

impounded the pickup, as is standard procedure for the Warren Police Department. Id. at 95.

       Phyllis Brown also testified at the evidentiary hearing, with her recollection of events

diverging from that of the officers. Brown described that one of the officers asked her whether the

jacket she saw the man wearing was light grey or dark grey, with Brown answering that it was

dark grey.   See 8/6/2018 Tr. at 22 (Dkt. 40).       Brown also testified that Sergeant Wolfe

“continuously” asked her whether the man she saw running was short or tall, with Brown

responding that the person was not tall. See id. at 25; see also 8/27/2018 Tr. at 5, 9 (Dkt. 42).

According to Brown, Wolfe “went all the way to my bedroom and looked out the window and told

me to come to my bedroom to look out the window.” 8/6/2018 Tr. at 25. Brown testified that

Wolfe pointed to a person across the street and asked her if the runner was approximately that

height. See id. at 24. Brown further testified that she did not know that person across the street;

when asked specifically if it was Lattner, she did not provide a clear answer. See id. (“Q. Can you

tell us if the person the officer pointed out to you was my client, Jim Lattner? A. Umm, it was to

the back. The person that he pointed out to me, they back was turned to the back. They was standing

to the back. Across the street, I only saw the back.”). Wolfe, for his part, testified that Brown

never provided a description of the runner’s height and that he never asked her to take a look at

Lattner. 7/9/2018 Tr. at 84.




                                                3
       B. The Interview

       The following day, while the search of Lattner’s pickup truck was ongoing, Rushton and

Bozek met with Lattner at the Warren Police Department station. Lattner was told that he could

go to the station to pick up his truck, 8/6/2018 Tr. at 69; when he arrived at the station, Bozek and

Rushton took him to a private room and began asking him questions, id. at 71. Inside that room

was an audio and video recording device that Lattner testified resembled a smoke detector. Id. at

72.

       During the interview, Rushton and Bozek questioned Lattner about the previous day’s

events. See generally 6/22/2018 Tr. at 118-135; 7/9/2018 Tr. at 149-158. The interview took

place in an interrogation room at the station, and lasted approximately one hour and forty-five

minutes, with Rushton and Bozek occasionally stepping out. Id. Approximately seventy-five

minutes into the interview, the detectives learned that a gun had been found in Lattner’s truck.

6/22/2018 Tr. at 129. Approximately twenty minutes later, Lattner asked if he could speak to his

sister, who had accompanied him to the police station. Id. at 136. At no point did Bozek or

Rushton tell Lattner that any conversation in the interrogation room would be private, nor did

Lattner ask that he be allowed to speak to his sister in private. Id. at 137. Lattner was allowed to

speak to his sister, and, during that conversation, Lattner expressed concern that the police might

have found a gun in the pickup truck. Id. at 138-139. No law enforcement officers were in the

room at the time, id. at 139, nor was the interview being monitored at the time in a separate room,

7/9/2018 Tr. at 129.

       C. The Motions

       The police did, in fact, find a gun in the pickup truck, following which, Lattner was

arrested. He is now charged with felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1). Lattner filed two motions with the Court. The first motion (Dkt. 24) seeks to suppress

                                                 4
physical evidence seized pursuant to the seizure and search of his pickup truck, arguing that the

affidavit in support of the warrant permitting that search and seizure contained false statements

and/or was prepared with reckless disregard for the truth. The second motion (Dkt. 26) seeks to

suppress Lattner’s statements made to his sister, arguing that (1) he had a reasonable expectation

of privacy and that the nonconsensual taping of his conversation with his sister violated the Fourth

and Fourteenth Amendments; (2) the videotaping violated the Federal Wiretap Act; (3) the

videotaping violated Michigan’s eavesdropping statute; and (4) the videotaping violated

Michigan’s statute prohibiting the use of a computer network to commit a crime.

                                           II. ANALYSIS

         A. Search Warrant Affidavit

         Lattner’s first motion argues that the weapon recovered from his pickup truck must be

suppressed because it was seized pursuant to a defective warrant. Specifically, Lattner argues that

Livingston, as the affiant, withheld from the issuing judge facts that would have made it clear that

the person Brown saw running following the shooting was not Lattner. See Def. Supp. Br. to Mot.

to Suppress Evidence at 12 (Dkt. 45). Lattner contends that the search warrant affidavit left out

the detail that Brown described the runner as tall, as well as her telling Wolfe that Lattner was

“definitely not the person she saw running by her house after the shooting.” Id. Lattner also argues

that Livingston provided the issuing judge with erroneous information regarding the dog track. Id.

at 13.

         Generally, a defendant is entitled to a hearing under Franks v. Delaware, 438 U.S. 154

(1978), if he “makes a substantial preliminary showing that a false statement knowingly and

intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant

affidavit, and [ ] the allegedly false statement is necessary to the finding of probable cause.” United

States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001) (alteration in original) (internal quotation

                                                  5
marks omitted). The required showing is different when, as here, the defendant is claiming that

the affiant failed to include relevant information in the warrant application. In such a case, the

defendant is entitled to a hearing if he: (1) “makes a substantial preliminary showing that the affiant

engaged in deliberate falsehood or reckless disregard for the truth in omitting information from

the affidavit,” and (2) shows that “a finding of probable cause would not be supported by the

affidavit if the omitted material were considered to be a part of it.” United States v. Fowler, 535

F.3d 408, 415 (6th Cir. 2008). The bar for acquiring a Franks hearing is higher when a defendant

is arguing a material omission, because of “the ‘potential for endless rounds of Franks hearings’

due to potentially ‘endless conjecture about investigative leads, fragments of information, or other

matter that might, if included, have redounded to defendant’s benefit.’” Id. at 415-416 (quoting

United States v. Martin, 920 F.2d 393, 398 (6th Cir. 1990)). If, after a hearing, the defendant

establishes that the false statement was made knowingly or with reckless disregard by a

preponderance of the evidence and that the remainder of the affidavit, or the addition of new

information, is insufficient to support probable cause, the search warrant must be voided and the

fruits of that search suppressed. See Franks, 438 U.S. at 156.

       Here, the Court concluded, after reading the submissions of the parties, that Lattner was

entitled to a full evidentiary hearing on his contentions regarding alleged misrepresentations in,

and omissions from, the affidavit in support of the search warrant. See 6/22/2018 Tr. at 7 (“I think

there’s been to me at least a sufficient showing to conduct an evidentiary hearing. . . .”). Having

conducted a full evidentiary hearing, the Court concludes that Lattner did not prove by a

preponderance of the evidence that Livingston, or any officers, engaged in deliberate falsehood or

reckless disregard for the truth in omitting information from the affidavit.

       Lattner’s strongest argument is that Brown clearly and definitively told Wolfe that the man

she saw running was not Lattner when Wolfe pointed at Lattner through her bedroom window.

                                                  6
This argument would likely carry the day if it were supported by evidence presented at the

evidentiary hearing; however, the testimony at that hearing did not substantiate Lattner’s

argument.

       Brown was equivocal in her explanation of what occurred during her conversation with

Wolfe. When asked if any police officer took her out to the front of her house and pointed someone

out to her to ask if that person looked like the runner, Brown responded “[w]ell, I'm not

remembering did he do that or not because it was a person across the street and that person was

tall and he kept asking me does it look like that it was that height and I told him no, it was more

my height.” 8/6/2018 Tr. at 23-24. Brown was then asked whether she knew the person who was

pointed out to her. She answered that she did not know because she had just moved to the area.

Id. at 24. Then, despite testifying that she did not know who had been pointed out to her, she was

asked whether the person was the defendant. She did not answer yes or no, instead answering that

“it was to the back.” Id. She later testified that she could not even recall whether the person was

wearing a coat. Id. at 25. On re-direct, she testified that she never saw the face of the person who

was pointed out to her, though the person did resemble the defendant “from the back.” Id. at 44.

When she was recalled to the witness stand to identify the officer who questioned her, she was

asked if the officer asked her to look at a person standing outside who was wearing the jacket in

question, she answered yes but then immediately clarified that “[t]he officer asked me to look out

the bedroom window, um-hmm.” 8/27/2018 Tr. at 5.

       Brown’s testimony does not establish that she definitively told Wolfe that Lattner was not

the person she saw running; therefore, Lattner cannot show that Livingston omitted material

information from the affidavit. While one view of the testimony might be that Wolfe pointed

somebody out to her and asked her if that person was the person she saw running, her testimony

did not clearly articulate that she had identified Lattner as that person – despite being asked

                                                 7
multiple times during her testimony. She testified that she only saw the person from the back, and

never claimed that the person she saw was Lattner. Given the lack of a clear identification, the

Court cannot find that Lattner has shown by a preponderance of the evidence that the officers

engaged in a deliberate falsehood or reckless disregard for the truth.

       The Court also finds that the officers did not engage in deliberate falsehood or reckless

disregard for the truth when Brown’s physical description of the man she saw running was not

included in the affidavit. While it is true that “[t]he collective knowledge of agents working as a

team is to be considered together in determining probable cause,” United States v. Duval, 742 F.3d

246, 253 (6th Cir. 2014) (internal quotation marks omitted), Lattner has not shown by a

preponderance of the evidence that the officers had the requisite intent to require suppression.

Wolfe testified that he did not relay the information provided by Brown to Bozek and Rushton

because he believed that it was not “anything more than they had already had at the time.”

7/9/2018 Tr. at 84. This omission regarding the runner’s age and height based on Wolfe’s mistaken

belief that Bozek and Rushton already knew that information is not accurately characterized as

deliberate or reckless, but rather negligent or innocent. See United States v. Ayen, 997 F.2d 1150,

1153 (6th Cir. 1993) (“Defendant cannot succeed in his challenge to the search warrant by

demonstrating non-material negligence, carelessness, and innocent mistakes.”).

       Finally, the Court determines that the evidence regarding the dog track is not sufficient to

warrant suppression. The affidavit supporting the warrant application states: “Troy Pd [sic] K-9

was brought to the scene and did a track of the subject seen by Brown south on Heritage Parkway

to a field of Cattails about 200 feet of the incident. The dog then tracked west back towards the

incident, but the dog lost the track and was unable to locate the subject or the gun possibly used in

the incident.” Aff. for Search Warrant, ¶ 10.



                                                 8
       The defense points to two non-police witnesses to show that the description in the affidavit

was inaccurate: Thelma Chavois testified that she never saw the dog turn around and go back

towards Lattner’s house, 7/9/2018 Tr. at 179, as did Dawn Brookins, id. at 192. But those

witnesses do not provide enough of a showing to overcome the “presumption of validity with

respect to the affidavit supporting the search warrant.” Franks, 438 U.S. at 171. Chavois described

a chaotic scene and testified that she stayed for hours, 7/9/2018 Tr. at 181-182, but insisted that

she recalled the dog’s precise track, id. at 178-179. However, there were multiple dogs at the scene

that morning, id. at 12, and Chavois could not remember any other canines being there, id. at 183.

The Court does not find it credible that Chavois could remember the exact track of the canine unit

in question in the midst of a chaotic scene when she could not remember the presence of other

dogs. The other witness, Brookins, testified that the canine unit was “out of [her] visual” at a

certain point, id. at 197; thus, she could not testify definitively that the dog never tracked back to

the house. Because neither witness credibly counters the affidavit, the standard for suppression

has not been met.

       For these reasons, and because the evidence in the affidavit was sufficient to establish

probable cause to search the truck,2 Lattner’s motion to suppress evidence (Dkt. 24) is denied.


2
  The warrant contains information that a person wearing clothing similar to Lattner was seen
fleeing the scene. Given that, and given that an automobile would be a logical place to hide a
weapon following a shooting, the affidavit contained sufficient evidence to establish probable
cause. Lattner also argues that the seizure of the pickup truck was not authorized by the warrant.
Lattner provides no case law to support his contention that a vehicle may not be seized when a
warrant only allows a search, and does not grapple with the fact that the Warren Police Department
has a procedure of impounding cars pursuant to search warrants before conducting the search, see
6/22/2018 Tr. at 95. Indeed, Lattner’s opening brief merely argues “[t]his seizure and movement
of the truck from the scene to the Police Department was not authorized by the Search Warrant,
and was therefore illegal.” Def. Mot. to Suppress Evidence at 3 (Dkt. 24). Accordingly, Lattner’s
argument is waived. See Aarti Hospitality, LLC v. City of Grove City, Ohio, 350 F. App’x 1, 14
(6th Cir. 2009) (“After setting forth the applicable law on their due process claim, plaintiffs devote
one sentence in their appellate brief to ‘arguing’ why the district court's judgment should be
reversed . . . Our law is well-settled that ‘[i]ssues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation, are deemed waived.’”) (quoting
                                                   9
       B. The Recording

       Lattner also argues that the audio and video recording of his conversation with his sister

without his knowledge or consent violates various constitutional and statutory provisions, and thus

seeks to suppress the statements made. The statements were recorded and taped using a device

resembling a smoke detector.3 These arguments are meritless.

               1. Fourth Amendment and Title III

       Lattner first argues that the police action violated his Fourth Amendment right to be free

from unreasonable searches. Lattner also argues that the recording violated the Federal Wiretap

Act, 18 U.S.C. §§ 2510-2522 (enacted as Title III of the Omnibus Crime Control and Safe Streets

Act). The central question when a defendant alleges a Fourth Amendment violation is whether the

defendant had “a legitimate expectation of privacy in the place searched or the thing seized.”

United States v. King, 227 F.3d 732, 743 (6th Cir. 2000). The Supreme Court has announced a

two-part test for determining whether such an expectation exists: “First, we ask whether the

individual, by his conduct, has exhibited an actual expectation of privacy; that is, whether he has

shown that ‘he [sought] to preserve [something] as private.’ . . . Second, we inquire whether the

individual’s expectation of privacy is ‘one that society is prepared to recognize as reasonable.’”

Bond v. United States, 529 U.S. 334, 338 (2000) (quoting Smith v. Maryland, 442 U.S. 735, 740

(1979)). Put another way, the defendant must show that he had a subjective expectation of privacy



United States v. Sandridge, 385 F.3d 1032, 1035-1036 (6th Cir. 2004)). Regardless, the Sixth
Circuit has allowed police to impound a car before searching it in other instances. See, e.g., United
States v. Decker, 19 F.3d 287, 288 (6th Cir. 1994) (“The vehicles, although included in the search
warrant, were not searched at this time but instead were taken to the FBI garage and impounded.”).
3
  The Government contends the device has “features that distinguish it from a standard smoke
detector, including having three-quarters of an inch of black all around it, having a larger size,
lacking slots for the smoke, and lacking a push button to check the alarm.” Gov’t Supp. Br. to
Mot. to Suppress Statements at 3 (Dkt. 49). It is unclear why the Government believes a layperson
could make such a distinction when brought into a police interrogation room.
                                                 10
during the search, and that society would determine that expectation to be objectively reasonable.

See California v. Ciraolo, 476 U.S. 207, 211 (1986). The same standard exists under Title III. See

Dorris v. Absher, 179 F.3d 420, 425 (6th Cir. 1999) (“A person whose communication is illegally

intercepted must have an expectation of privacy that is both subjectively and objectively

reasonable.”).

        In Lanza v. New York, 370 U.S. 139 (1962), the Supreme Court considered a situation

where the police surreptitiously recorded a conversation in a jail visiting-room between the

defendant and his brother. Lanza later refused to answer questions in front of a legislative

committee based on the secret recording. Lanza’s conviction for refusal to answer questions before

a legislative committee was upheld on independent grounds, but the Court also addressed in dicta

whether the Fourth Amendment protected conversations that occurred in a jail’s visiting room.

The Court explained that “it is obvious that a jail shares none of the attributes of privacy of a home,

an automobile, an office, or a hotel room. In prison, official surveillance has traditionally been the

order of the day.” Id. at 143. The Fourth Amendment does not protect an individual from being

recorded in a jail.4

        Various courts have considered whether the teachings of Lanza extend to police

interrogation rooms as well. The California Supreme Court decided that Lanza did so extend in

Donaldson v. Superior Court, 672 P.2d 110 (Cal. 1983). In that case, the defendant voluntarily

went to the police station to be interviewed about a crime he witnessed. The defendant was brought



4
 Lanza was decided before the Supreme Court adopted the current two-prong test in Katz v. United
States, 389 U.S. 347 (1967). However, courts considering the question whether Lanza remains
good law have concluded that it does. See, e.g., United States v. Paul, 614 F.2d 115, 116 (6th Cir.
1980) (“It still appears to be good law that so far as the Fourth Amendment is concerned, jail
officials are free to intercept conversations between a prisoner and a visitor. This was the ruling in
Lanza, and it appears to have survived Katz.”) (internal citations omitted); Donaldson v. Superior
Court, 672 P.2d 110, 112 (Cal. 1983) (collecting cases); Belmer v. Commonwealth, 553 S.E.2d
123 (Va. Ct. App. 2001).
                                                  11
to an interrogation room where his brother was already being interviewed; the room had audio and

video recording capabilities. The brothers were left alone in the room, at which time the defendant

made incriminating statements. The court upheld the trial court’s decision to deny a suppression

motion. Id. at 112. The defendant argued that his case differed from Lanza because he was not in

custody, but the court disagreed and concluded that Lanza stood for the proposition that there is

no justifiable expectation of privacy “in detention facilities, regardless whether the particular

defendant involved was detained or voluntarily present.” Id.

       The court in Belmer v. Commonwealth, 553 S.E.2d 123 (Va. Ct. App. 2001), also found

that a conversation between family members in an interrogation room did not violate a reasonable

expectation of privacy. There, the court observed that a police station’s interrogation room is

“designed for the disclosure, not the hiding, of information,” while also noting that the police at

no point suggested that a conversation could be had without fear of eavesdropping. Id. at 129. In

short, the court in Belmer remarked that the defendant “had no reason to believe this interrogation

room was a ‘sanctuary for private discussions.’” Id. Because the police had done nothing to lull

the defendant into a false sense of security, there was no reasonable expectation of privacy. Id.

Other courts have found similarly. See, e.g., State v. Strohl, 587 N.W.2d 675, 682 (Neb. 1999)

(“The greater weight of authority, however, has consistently followed Lanza and upheld the

admission of monitored conversations in police stations, jail visiting rooms, or jail cells.”); State

v. Howard, 728 A.2d 1178, 1182 (Del. Super. Ct. 1998) (“For example, courts have generally

found no ‘reasonable expectation of privacy’ for overheard or monitored conversations in police

cars, police interview rooms, or in prisons.”) (citing, among other cases, Donaldson, 672 P.2d

110); Napper v. United States, 22 A.3d 758, 768 (D.C. 2011) (“[C]ourts have held that individuals

do not typically have a reasonable expectation of privacy in police interview rooms.”).



                                                 12
       Here, Lattner came to the police station voluntarily and sat for an interview related to the

events of the day before. See Donaldson, 672 P.2d at 113 (holding that a person does not have a

reasonable expectation of privacy at a police station, regardless of whether they are in custody or

there voluntarily). After some time, he asked to speak to his sister, and he confided in her that he

believed that the police had found a gun in his pickup truck. Rushton and Bozek did nothing to

lull Lattner into a false sense of security; they never, for example, told him that they could speak

privately or advised him that they were turning off any recording devices.5 See Belmer, 553 S.E.2d

1123 at 129 (citing cases in which a reasonable expectation of privacy existed because police had

given the impression that the defendant could speak privately to others). Accordingly, because

society would not recognize a police interrogation room as a place where a person has a reasonable

expectation of privacy and because Lattner had no reason to believe that the interrogation room

was a “sanctuary for private discussions,” Belmer, 553 S.E.2d at 129, Lattner’s Fourth Amendment

and Title III arguments fail.6



5
  Lattner cites Ohio v. Williams, No. 2012-T-0053, 2013 WL 6081535 (Ohio Ct. App. Nov. 18,
2013), to support his claim. In that case, the interrogation room contained no indicia that activity
could be monitored or recorded; the recording device was hidden in a thermostat. Id. ¶ 38. This
case differs, despite the hidden camera, because the interrogation room here was located in the
midst of a police workspace with windows looking out into that area. Additionally, Rushton and
Bozek were constantly coming into and out of the room, so Lattner should have expected to be
interrupted and overheard at any time. Further, Lattner and his sister’s hushed tones show that
they were wary of being overheard, cutting against the argument that they had an expectation of
privacy. Lattner also cites North v. Superior Court, 502 P.2d 1305 (Cal. 1972), but that case hinged
on the fact that the recorded conversation was between husband and wife, a protected relationship.
No such relationship is present in this case. Lattner cites two Michigan cases as well, but one –
People v. Patrick, 208 N.W.2d 604 (Mich. Ct. App. 1973) – relates to a conversation recorded at
a home, while the other – People v. Tebo, 194 N.W.2d 517 (Mich. Ct. App. 1971) – relates
specifically to phone calls. Neither circumstance is at issue here.
6
  Lattner also “argues” that the police violated his Fourteenth Amendment right to privacy.
However, Lattner only cites the applicable standard, then says it applies in this case without any
further analysis. When a moving party presents such a perfunctory argument, the issue is deemed
waived. See Aarti Hospitality, 350 F. App’x at 14. Accordingly, even though the Government
did not even offer a response to Lattner’s argument, the Court denies relief on this ground.
                                                13
       B. Michigan Eavesdropping Statute

       Lattner also argues that the police conduct violated Michigan’s eavesdropping statute,

Mich. Comp. Laws § 750.539 et seq. Lattner argues that the interrogation room became a “private

place” under the statute once Bozek and Rushton left, and thus the recording was contrary to law

and requires suppression of the statements. He contends that three provisions of the statute were

violated: (i) Mich. Comp. Laws § 750.539c, prohibiting eavesdropping on a private conversation

without consent; (ii) Mich. Comp. Laws § 750.539d(1)(a), prohibiting the installation, placing or

use in any private place, without the consent of those entitled to privacy in that place, any device

for observing, recording, transmitting, photographing, or eavesdropping upon the sounds or events

in that place; and (iii) Mich. Comp. Laws § 750.539d(1)(b), prohibiting the distribution,

dissemination, or transmission for access a recording, photograph, or visual image the person

knows or has reason to know was obtained in violation of the provision. Lattner’s argument fails

for two reasons.

       First, the eavesdropping statute expressly exempts law enforcement officials from its

provisions, provided that the officials are not violating any other law. See Mich. Comp. Laws §

750.539g(a) (“Sections 539a to 539f do not prohibit . . . [e]avesdropping or surveillance not

otherwise prohibited by law by a peace officer of this state or of the federal government, or the

officer’s agent, while in the performance of the officer’s duties.”); see also People v. Stone, 621

N.W.2d 702, 705 (Mich. 2001) (“[O]ur definition of ‘private conversation’ emanates from our

eavesdropping statutes, which, by their own terms, do not apply to law enforcement personnel

acting within their lawful authority.”). Lattner contends that the exception does not apply because

the officers violated the Fourth and Fourteenth Amendments and Title III. See Supp. Br. to Mot.

to Suppress Statements at 9. However, as explained above, there was no violation of federal law;

additionally, the recording was clearly made in the performance of police duties. Therefore, the

                                                14
exemption enumerated in Mich. Comp. Laws § 750.539g(a) applies. There is no violation of the

statute.

           Second, even if the exemption did not apply, the interrogation room is not a private place

under the statute, nor was the conversation between Lattner and his sister a “private conversation.”

The statute defines “private place” as “a place where one may reasonably expect to be safe from

casual or hostile intrusion or surveillance but does not include a place to which the public or

substantial group of the public has access.” Mich. Comp. Laws § 750.539a(1).7 A “private

conversation” is one that “a person reasonably expects to be free from casual or hostile intrusion

or surveillance.” Stone, 621 N.W.2d at 705. The Michigan courts have explained that in order to

qualify as a private place, “the area must be one in which a reasonable person would expect not to

be disturbed by the appearance of another person or be subject to surveillance [and] [t]he area also

must not be one to which the general public has access.” Lewis v. LeGrow, 670 N.W.2d 675, 684

(Mich. Ct. App. 2003) (alterations in original) (internal quotation marks omitted). It should not

surprise anybody that they might be subject to surveillance in a police station, especially in an

interrogation room.       Whether the ultimate purpose is police safety or the collection and

memorialization of information, a reasonable person would expect that police would be keeping a

close eye on the goings-on of their stationhouse. Accordingly, the interrogation room does not

qualify as a “private place” under the Michigan eavesdropping statute, nor does the conversation

qualify as a private one.8



7
  The Michigan Supreme Court has specifically not incorporated Fourth Amendment jurisprudence
into the statute. See Stone, 621 N.W.2d at 705.
8
 Because the police did not violate the eavesdropping statute, Lattner’s argument that the police
violated Michigan’s statute prohibiting the use of a computer network to commit a crime, Mich.
Comp. Laws § 752.796(1), also fails. As there is no underlying crime, the statute cannot be
violated.

                                                   15
                                        III. CONCLUSION

       For these reasons, Lattner’s motion to suppress evidence (Dkt. 24) and motion to suppress

statements (Dkt. 26) 9 are denied.

       SO ORDERED.

Dated: November 20, 2018                               s/Mark A. Goldsmith
       Detroit, Michigan                               MARK A. GOLDSMITH
                                                       United States District Judge


                                  CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on November 20, 2018.

                                                       s/Karri Sandusky
                                                       Case Manager




9
  In his initial motion, Lattner also argues that his statements should be suppressed because he was
not advised of his Miranda rights. See Def. Mot. to Suppress Statements at 3. This argument is
not addressed in his brief and he provides no further explanation, so the issue is waived. See Aarti
Hospitality, 350 F. App’x at 14. Regardless, the statement Lattner seeks to suppress was made to
his sister, and there is no indication that the police instructed her to elicit incriminating statements
from him. Accordingly, the Miranda protection does not apply. See Arizona v. Mauro, 481 U.S.
520 (1987) (holding that it is not interrogation or its functional equivalent when police allow a
defendant’s wife to speak to him following his request for counsel).
                                                    16
